DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed a RCE with a new IDS after the notice of allowance mailed 06/29/2021.

Withdrawal of Restriction Requirement
Claims 1 and 12 allowable. The restriction requirement, as set forth in the Office action mailed on 01/13/2020, has been reconsidered in view of the allowability of claims 1 and 12 pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7, and 10-12, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 7, and 10-12 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
Authorization for this examiner’s amendment was given by Olga Katsnelson on 11/22/2021.

The application has been amended as follows: 

The entire claim set is replaced with the following:

1.	A condensed cyclic compound represented by Formula 1:
<Formula 1>
	
    PNG
    media_image1.png
    562
    704
    media_image1.png
    Greyscale

wherein, in Formula 1,
A1 is a benzene ring or a naphthalene ring,
R1 to R7 are each independently selected from a group represented by Formula 2, hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a phenanthrolinyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group,
provided that at least one selected from the group consisting of R2, R4, R5, and R7 is a group represented by Formula 2,[[ and]]
R4 and R5 are each independently not an unsubstituted naphthyl group or a phenyl group substituted with a C1-C60 alkoxy group, and
when A1 is a benzene ring, R1 and R6 are both hydrogen,
<Formula 2>
*-(L21)a21-(Ar21)b21
wherein, in Formulae 1 and 2,
b7 is an integer of 1 to 6, and when b7 is 2, 3, 4, 5, or 6, the R7(s) are identical to or different from each other,
L21 is selected from a single bond, a phenylene group, a pentalenylene group, an indenylene group, a naphthylene group, an azulenylene group, a heptalenylene group, an indacenylene group, an acenaphthylene group, a fluorenylene group, a spiro-bifluorenylene group, a phenalenylene group, a phenanthrenylene group, an anthracenylene group, a fluoranthenylene group, a triphenylenylene group, a pyrenylene group, a chrysenylene group, a naphthacenylene group, a picenylene group, a perylenylene group, a pentaphenylene group, a hexacenylene group, a pentacenylene group, a rubicenylene group, a coronenylene group, an ovalenylene group, a pyrrolylene group, a thiophenylene group, a furanylene group, an imidazolylene group, a pyrazolylene group, a thiazolylene group, an isothiazolylene group, an oxazolylene group, an isoxazolylene group, a pyridinylene group, a pyrazinylene group, a pyrimidinylene group, a pyridazinylene group, an isoindolylene group, an indolylene group, an indazolylene group, a purinylene group, a quinolinylene group, an isoquinolinylene group, a phthalazinylene group, a naphthyridinylene group, a quinoxalinylene group, a quinazolinylene group, a cinnolinylene group, a carbazolylene group, a phenanthridinylene group, an acridinylene group, a phenanthrolinylene group, a benzophenanthrolinylene group, a phenazinylene group, a benzimidazolylene group, a benzofuranylene group, a benzothiophenylene group, a benzoxazolylene group, a triazolylene group, a tetrazolylene group, an oxadiazolylene group, a triazinylene group, a dibenzofuranylene group, a dibenzothiophenylene group, a benzocarbazolylene group, and a dibenzocarbazolylene group; and
a phenylene group, a pentalenylene group, an indenylene group, a naphthylene group, an azulenylene group, a heptalenylene group, an indacenylene group, an acenaphthylene group, a fluorenylene group, a spiro-bifluorenylene group, a phenalenylene group, a phenanthrenylene group, an anthracenylene group, a fluoranthenylene group, a triphenylenylene group, a pyrenylene group, a chrysenylene group, a naphthacenylene group, a picenylene group, a perylenylene group, a pentaphenylene group, a hexacenylene group, a pentacenylene group, a rubicenylene group, a coronenylene group, an ovalenylene group, a pyrrolylene group, a thiophenylene group, a furanylene group, an imidazolylene group, a pyrazolylene group, a thiazolylene group, an isothiazolylene group, an oxazolylene group, an isoxazolylene group, a pyridinylene group, a pyrazinylene group, a pyrimidinylene group, a pyridazinylene group, an isoindolylene group, an indolylene group, an indazolylene group, a purinylene group, a quinolinylene group, an isoquinolinylene group, a phthalazinylene group, a naphthyridinylene group, a quinoxalinylene group, a quinazolinylene group, a cinnolinylene group, a carbazolylene group, a phenanthridinylene group, an acridinylene group, a phenanthrolinylene group, a benzophenanthrolinylene group, a phenazinylene group, a benzimidazolylene group, a benzofuranylene group, a benzothiophenylene group, a benzoxazolylene group, a triazolylene group, a tetrazolylene group, an oxadiazolylene group, a triazinylene group, a dibenzofuranylene group, a dibenzothiophenylene group, a benzocarbazolylene group, and a dibenzocarbazolylene group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a benzophenanthrolinyl group, a phenazinyl group, a benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group;
a21 is an integer of 1 to 5, and when a21 is 2, 3, 4, or 5, the L21(s) are identical to or different from each other,
Ar21 is selected from:
a phenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pyrrolyl group, an imidazolyl group, a pyrazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a benzophenanthrolinyl group, a phenazinyl group, a benzoxazolyl group, a benzimidazolyl group, a furanyl group, a benzofuranyl group, a thiophenyl group, a benzothiophenyl group, a thiazolyl group, an isothiazolyl group, a benzothiazolyl group, an isoxazolyl group, an oxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a benzoxazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, and a benzocarbazolyl group;
a phenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pyrrolyl group, an imidazolyl group, a pyrazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a benzophenanthrolinyl group, a phenazinyl group, a benzoxazolyl group, a benzimidazolyl group, a furanyl group, a benzofuranyl group, a thiophenyl group, a benzothiophenyl group, a thiazolyl group, an isothiazolyl group, a benzothiazolyl group, an isoxazolyl group, an oxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl group, a triazinyl group, a benzoxazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, and a benzocarbazolyl group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a spiro-fluorene-benzofluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a quinolinyl group, an isoquinolinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a benzophenanthrolinyl group, a phenazinyl group, a triazinyl group, a dibenzofuranyl group, and a dibenzothiophenyl group;
-Si(Q1)(Q2)(Q3), -B(Q1)(Q2), -C(=O)(Q1), -N(Q1)(Q2), -P(=O)(Q1)(Q2), -P(=S)(Q1)(Q2), -S(=O)(Q1)(Q2), and -S(=O)2(Q1)(Q2), in which Q1 to Q3 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group; and
a group represented by Formula 6-13, wherein Ph indicates a phenyl group and * indicates a binding site to a neighboring atom:
	, 
    PNG
    media_image2.png
    175
    207
    media_image2.png
    Greyscale

provided that when at least one selected from R2, R4, and R5 is a group represented by Formula 2, then L21 is not an anthracenylene group, and Ar21 is not an anthracenyl group, and
when at least one selected from R4 and R5 is a group represented by Formula 2,
then Ar21 is not an unsubstituted naphthyl group or a phenyl group substituted with a C1-C60 alkoxy group.
b21 is an integer of 1 to 8, and when b21 is 2, 3, 4, 5, 6, 7, or 8, the Ar21(s) are identical to or different from each other,
two selected from L21 and Q1 to Q3 are separate or are linked to form a substituted or unsubstituted C5-C60 carbocyclic group or a substituted or unsubstituted C1-C60 heterocyclic group,
at least one substituent of the substituted C5-C60 carbocyclic group, substituted C1-C60 heterocyclic group, substituted C1-C60 alkyl group, substituted C2-C60 alkenyl group, substituted C2-C60 alkynyl group, substituted C1-C60 alkoxy group, substituted C3-C10 cycloalkyl group, substituted C1-C10 heterocycloalkyl group, substituted C3-C10 cycloalkenyl group, substituted C1-C10 heterocycloalkenyl group, substituted C6-C60 aryl group, substituted C6-C60 aryloxy group, substituted C6-C60 arylthio group, substituted C1-C60 heteroaryl group, substituted C1-C60 hetero aryloxy group, substituted monovalent non-aromatic condensed polycyclic group, or substituted monovalent non-aromatic condensed heteropolycyclic group is selected from:
deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group;
a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=O)(Q11), -S(=O)2(Q11), and -P(=O)(Q11)(Q12);
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group;
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), -S(=O)2(Q21), and -P(=O)(Q21)(Q22); and
-Si(Q31)(Q32)(Q33), -N(Q31)(Q32), -B(Q31)(Q32), -C(=O)(Q31), -S(=O)2(Q31), and -P(=O)(Q31)(Q32),
Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group, and
* indicates a binding site to a neighboring atom.

2.	(Canceled).

3.	The condensed cyclic compound as claimed in claim 1, wherein L21 in Formula 2 is a single bond or a group represented by one of Formulae 3-1 to 3-35:

    PNG
    media_image3.png
    682
    1430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    828
    1430
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    1430
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    470
    1049
    media_image6.png
    Greyscale
,
wherein, in Formulae 3-1 to 3-35,
Y1 is O, S, C(Z3)(Z4), or N(Z5),
Z1 to Z5 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a quinolinyl group, an isoquinolinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a triazinyl group, a dibenzofuranyl group, and a dibenzothiophenyl group,
d2 is an integer of 0 to 2, and when d2 is 2, the Z1(s) are identical to or different from each other,
d3 is an integer of 0 to 3, and when d3 is 2 or 3, the Z1(s) are identical to or different from each other and the Z2(s) are identical to or different from each other,
d4 is an integer of 0 to 4, and when d4 is 2, 3, or 4, the Z1(s) are identical to or different from each other and the Z2(s) are identical to or different from each other,
d5 is an integer of 0 to 5, and when d5 is 2, 3, 4, or 5, the Z1(s) are identical to or different from each other and the Z2(s) are identical to or different from each other,
d6 is an integer of 0 to 6, and when d6 is 2, 3, 4, 5, or 6, the Z1(s) are identical to or different from each other and the Z2(s) are identical to or different from each other,
d8 is an integer of 0 to 8, and when d8 is 2, 3, 4, 5, 6, 7, or 8, the Z1(s) are identical to or different from each other, and
* and *' each indicate a binding site to a neighboring atom.

4.	The condensed cyclic compound as claimed in claim 1, wherein L21 in Formula 2 is a single bond or a group represented by one of Formulae 4-1 to 4-8:

    PNG
    media_image7.png
    661
    1430
    media_image7.png
    Greyscale
,
wherein, in Formulae 4-1 to 4-8,
Y1 is O, S, C(Z3)(Z4), or N(Z5),
Z1 and Z3 to Z5 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, and a naphthyl group, and
* and *' each indicates a binding site to a neighboring atom.

5.	(Canceled) 

6.	The condensed cyclic compound as claimed in claim 1, wherein Ar21 in Formula 2 is -P(=O)(Q1)(Q2) or a group represented by one of Formulae 5-1 to 5-53:

    PNG
    media_image8.png
    852
    1430
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    563
    1430
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1030
    1430
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    345
    1430
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    286
    1430
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    1001
    1430
    media_image13.png
    Greyscale

wherein, in Formulae 5-1 to 5-53,
Y31 is O, S, C(Z33)(Z34), or N(Z35),
Z31 to Z35, Q1, and Q2 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a naphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a spiro-fluorene-benzofluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a quinolinyl group, an isoquinolinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a benzophenanthrolinyl group, a phenazinyl group, a triazinyl group, a dibenzofuranyl group, and a dibenzothiophenyl group,
e2 is an integer of 0 to 2, and when e2 is 2, the Z31(s) are identical to or different from each other and Z32(s) are identical to or different from each other,
e3 is an integer of 0 to 3, and when e3 is 2 or 3, the Z31(s) are identical to or different from each other and the Z32(s) are identical to or different from each other,
e4 is an integer of 0 to 4, and when e4 is 2, 3, or 4, the Z31(s) are identical to or different from each other and the Z32(s) are identical to or different from each other,
e5 is an integer of 0 to 5, and when e5 is 2, 3, 4, or 5, the Z31(s) are identical to or different from each other,
e6 is an integer of 0 to 6, and when e6 is 2, 3, 4, 5, or 6, the Z31(s) are identical to or different from each other,
e7 is an integer of 0 to 7, and when e7 is 2, 3, 4, 5, 6, or 7, the Z31(s) are identical to or different from each other,
e9 is an integer of 0 to 9, and when e9 is 2, 3, 4, 5, 6, 7, 8, or 9, the Z31(s) are identical to or different from each other, and
* indicates a binding site to a neighboring atom.

7.	The condensed cyclic compound as claimed in claim 1, wherein Ar21 in Formula 2 is a group represented by one of Formulae 6-1 to 6-16:

    PNG
    media_image14.png
    544
    1430
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    830
    1430
    media_image15.png
    Greyscale

wherein, in Formulae 6-1 to 6-16,
Ph indicates a phenyl group, and
* indicates a binding site to a neighboring atom.

8.	The condensed cyclic compound as claimed in claim 1, wherein the compound represented by Formula 1 is represented by one of Formula 1-1 to Formula 1-4:
<Formula 1-1>
	
    PNG
    media_image16.png
    494
    700
    media_image16.png
    Greyscale

<Formula 1-2>
	
    PNG
    media_image17.png
    501
    803
    media_image17.png
    Greyscale

<Formula 1-3>
	
    PNG
    media_image18.png
    494
    855
    media_image18.png
    Greyscale

<Formula 1-4>
	
    PNG
    media_image19.png
    616
    785
    media_image19.png
    Greyscale

<Formula 2>
*-(L21)a21-(Ar21)b21,
wherein, in Formulae 1-1 to 1-4 and 2,
R1 to R7, L21, Ar21, a21, and b21 are defined the same as those of Formulae 1 and 2,
R8 to R12 are defined the same as R1 of Formula 1,
at least one of R1 to R10 in Formula 1-1 is a group represented by Formula 2,
at least one of R1 to R12 in Formulae 1-2 to 1-4 is a group represented by Formula 2, and
* indicates a binding site to a neighboring atom.

9.	(Cancelled) 

10.	The condensed cyclic compound as claimed in claim 1, wherein R2, R4, R5, or R7 in Formula 1 is a group represented by Formula 2.

11.	The condensed cyclic compound as claimed in claim 1, wherein
i) R2 is a group represented by Formula 2, and R1 and R3 to R7 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, and a naphthyl group; or
ii) R4 is a group represented by Formula 2, and R1 to R3 and R5 to R7 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, and a naphthyl group; or
iii) R5 is a group represented by Formula 2, and R1 to R4, R6, and R7 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, and a naphthyl group; or
iv) R7 is a group represented by Formula 2, and R1 to R6 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, and a naphthyl group,
provided that when A1 is a benzene ring, R1 and R6 are both hydrogen.

12.	The condensed cyclic compound as claimed in claim 1, wherein the condensed cyclic compound is one of the following Compounds 1 to 21 and 23 to 118:

    PNG
    media_image20.png
    489
    985
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    562
    960
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    142
    799
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    157
    450
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    167
    718
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    597
    973
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    503
    858
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    182
    816
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    513
    846
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    175
    813
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    597
    1051
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    616
    1059
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    372
    922
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    660
    1144
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    495
    1147
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    207
    1146
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    647
    1109
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    501
    1113
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    299
    1004
    media_image38.png
    Greyscale
.
13.	An organic light-emitting device, comprising:
a first electrode;
a second electrode facing the first electrode; and
an organic layer between the first electrode and the second electrode, the organic layer including an emission layer,
wherein the organic layer includes the condensed cyclic compound as claimed in claim 1.

14.	The organic light-emitting device as claimed in claim 13, wherein:
the first electrode is an anode,
the second electrode is a cathode, and
the organic layer further includes a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode,
the hole transport region includes a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof, and
the electron transport region includes a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof.

15.	The organic light-emitting device as claimed in claim 14, wherein the electron transport region includes the condensed cyclic compound.

16.	The organic light-emitting device as claimed in claim 14, wherein:
the electron transport region includes at least one of an electron transport layer and an electron injection layer, and 
the at least one of the electron transport layer and the electron injection layer includes the condensed cyclic compound.

17.	The organic light-emitting device as claimed in claim 13, wherein the emission layer includes the condensed cyclic compound.

18.	The organic light-emitting device as claimed in claim 17, wherein:
the emission layer consists of the condensed cyclic compound; or
the emission layer further includes a dopant, and the dopant is included in an amount of about 0.1 parts by weight to about 50 parts by weight, based on 100 parts by weight of the emission layer.

19.	The organic light-emitting device as claimed in claim 18, wherein the dopant is a phosphorescent dopant or a fluorescent dopant.

20.	The organic light-emitting device as claimed in claim 14, wherein the hole transport region includes a p-dopant that has a lowest unoccupied molecular orbital (LUMO) energy level of less than -3.5 eV.






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1 and the device of claim 13.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kambe (US 2015/0303380) teaches a condensed cyclic compound represented by B-16 (page 10):

    PNG
    media_image39.png
    389
    403
    media_image39.png
    Greyscale

B-16 shows the required parent ring system; however, by amendment anthracene is out of scope for R4 or T5 as Ar21.
	The prior art as exemplified by Park (US 2013/0292653) teaches a condensed cyclic compound represented by Compound 14 (page 51):


    PNG
    media_image40.png
    274
    228
    media_image40.png
    Greyscale


	Neither Kambe nor Park teach, suggest or offer guidance that would render it obvious to modify the above compounds to arrive at the limitations of independent claims 1 and 12.
Claims 1, 3-4, 6-8 and 10-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786